               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Richmond Division


UNITED STATES OF AMERICA


V.                                           Criminal No. 3:15CR85


CHLOE TYLER


                       MEMORANDUM OPINION


     Chloe Tyler, a federal inmate proceeding pro se, submitted

this 28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 43.)   Tyler

contends that she is entitled relief because she     was denied the


effective assistance of counsel.   Specifically, Tyler claims:^

Claim One      Counsel ''failed to object to 70-month enhancement
               for gun during sentencing." (§ 2255 Mot. 4.)

Claim Two      Counsel "failed to object to the fact that
               defendant only received 1 out of 3 available points
               for acceptance of responsibility." (Id. at 5.)

Claim Three    Counsel "failed to object to the gun enhancement
               when the gun was in an open area and there was
               evidence of men's clothing and mail." (Id. at 6.)

Claim Four     Counsel "should have objected to the defendant's
               criminal history category where the charge she was
               given 2 additional points for had been dismissed."
               (Id. at 8.)

For the reasons set forth below, the § 2255 Motion will be denied.




     ^ The Court employs the pagination assigned by the CM/ECF
docketing system for the parties' submissions. The Court correct
the capitalization, punctuation, and spelling in the quotations
from the parties' submissions.   The Court omits the emphasis in
the quotations from Tyler's submissions.
                 I.    FACTUAL AND PROCEDURAL HISTORY


     The grand jury charged Tyler with possession of heroin with

intent to distribute {Count One) and possession of firearms by a

convicted felon (Count Two).          (ECF No. 1, at 1.)        On November 10,

2015, pursuant to a plea agreement, Tyler pled guilty to Counts

One and Two.   (ECF No. 22, at 1.)             In conjunction with the Plea

Agreement,   Tyler     signed    a    Statement     of    Facts     wherein      she

acknowledged that:

         The parties stipulate that the allegations in
    Counts One and Two of the pending Criminal Indictment
    and the following facts are true and correct, and that
    had the matter gone to trial the United States would
    have proven them beyond a reasonable doubt.
         1.   On or about July 1, 2014, in the Eastern
    District of Virginia, and within the jurisdiction of
    this Court, CHLOE TYLER possessed heroin, a Schedule I
    controlled substance, with the intent to distribute.
         2.   On or about July 1, 2014, in the Eastern
    District of Virginia, CHLOE TYLER, did knowingly and
    unlawfully possess firearms, to wit:   Smith & Wesson
    model SW40VE, .40 caliber semiautomatic pistol, serial
    number DSE7275; and Jimenez Arms model J.A. Nine, 9mm
    caliber semiautomatic pistol, serial number 239517, in
    and affecting interstate and foreign commerce, after
    being convicted by a court of a crime punishable by
    imprisonment for a term exceeding one year.
         3.   On or about July 1, 2014, a Richmond, Virginia
    Police Officer stopped CHLOE TYLER for a traffic
    infraction, and during the course of the traffic stop,
    recovered a paper bag with individually wrapped foil
    pouches of heroin. Police also recovered other illegal
    substances    in   CHLOE    TYLER'S       vehicle    and   home.    After
    CHLOE TYLER was advised of her Constitutional rights
    pursuant to Miranda, she admitted that she intended to
    sell the foil pouches of heroin.
         4.   On or about July 1, 2014, CHLOE TYLER gave
    Richmond Police consent to search her home where they
    recovered a Smith      & Wesson model SW40VE, .40 caliber
    semiautomatic      pistol,       serial    number     DSE7275      and   a
     Jimenez Arms model J.A. Nine, 9mm caliber semiautomatic
     pistol, serial number 239517.
            5.     The   firearms    were     manufactured       outside      the
     Commonwealth         of     Virginia,         and   therefore,          were
     transported     in    and    affected         interstate    and   foreign
     commerce prior to July 1, 2014.
          6.   On April 21, 2005, CHLOE                   TYLER    was      found
     guilty in Richmond Circuit Court of possessing cocaine,
     in violation of Virginia Code Section 18.2-250, and
     sentenced to three years' imprisonment with all three
     years suspended.
          7.   The acts taken by the defendant, CHLOE TYLER,
     in furtherance of the offenses charged in this case,
     including the acts described above, were done willfully
     and knowingly with the specific intent to violate the
     law. The defendant acknowledges that the foregoing
     statement      of   facts    does       not    describe    all    of    the
     defendant's conduct relating to the offenses charged in
     this case nor does it identify all of the persons with
     whom the defendant may have engaged in illegal
     activities.


(ECF No. 21, at 1-2.)          The Court sentenced Tyler to 100 months of

imprisonment for Counts One and Two.                (ECF No. 34, at 2.)


                   II.   ALLEGED INEFFECTIVE ASSISTANCE


     To demonstrate ineffective assistance of counsel, a convicted

defendant   must    show   first,    that      counsel's       representation       was

deficient and second, that the deficient performance prejudiced

the defense.     Strickland v. Washington, 466 U.S. 668, 687 (1984).

To satisfy the deficient performance prong of Strickland, the

convicted defendant must overcome the "'strong presumption' that

counsel's strategy and tactics fall 'within the wide range of

reasonable professional assistance.'"               Burch v. Corcoran, 273 F.3d

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

The prejudice component requires a defendant to "show that there
                                         3
is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.                          A

reasonable probability is a probability sufficient to undermine

confidence in the outcome."                  Strickland, 466 U.S. at 694.               In

analyzing ineffective assistance of counsel claims, it is not

necessary to determine whether counsel performed deficiently if

the claim is readily dismissed for lack of prejudice.                        Id. at 697.

      In   the     Presentence        Report      ("PSR"),   the    Probation       Office

concluded that Tyler's base offense for Possession of Firearm by

a Convicted Felon was 20.              (PSR H 17, ECF No. 28.)         Tyler received

a   two-level     increase      to    her    offense   level   because   her     offense


involved 3 firearms (id.               U    18), and an additional four-level

increase       because   one    of   the    firearms   had   an    obliterated      serial


number, (id. H 19).              Additionally, Tyler received a four-level

increase because she possessed the firearm in conjunction with the

offense of possession of heroin with intent to distribute (id.

^ 20), resulting in an Adjusted Offense Level of 30 (id. ^24.)

Finally, Tyler received a 3-level reduction for timely acceptance

of responsibility (id.                 26-27), resulting in a Total Offense

Level of 27 (id. H 28).              Tyler was a Criminal History Category IV,

resulting in an advisory guideline range of 100 to 125 months.

(Id. ^ 70.)2



      2   In    the   absence    of    the   six-level   increase      for    the   third
fireainn with the obliterated serial                   number,     Tyler's    guideline
range would have been 57-71 months.
                                              4
      Tyler's defense counsel objected to the six-level increase to

Tyler's offense level for possession of the .22 caliber revolver

with the obliterated serial number.            Counsel disputed that the

Government had demonstrated that Tyler possessed the weapon.                At

sentencing, the Government presented evidence that demonstrated

that Tyler admitted that she was the only person that lived in the

apartment where all three firearms were found.            (Feb. 18, 2016 Tr.

7.)   Tyler admitted to police that everything in the apartment,

including the multiple firearms found there, belonged to her.

(Feb. 18, 2016 Tr. 7-10.)

      The police found a 9 mm handgun underneath the mattress in

Tyler's bedroom.    (Feb. 18, 2016 Tr. 13.)        The Smith & Wesson .40

caliber handgun and .22 caliber revolver were recovered from the

top of a bookshelf in Tyler's living room.        (Feb. 18, 2016 Tr. 13.)

Although Tyler did not specifically admit to possessing the .22

caliber revolver, she acknowledged in her Statement of Facts that

she possessed the .40 caliber Smith & Wesson that was found next

to the .22 caliber revolver.         (ECF No. 21, at 1.)         Given all the

evidence, the Court found that Tyler possessed the .22 caliber

revolver   and   thus   the   PSR   properly   assigned    the    enhancements

attributable to that firearm.        (Feb. 18, 2016 Tr. 13.)

      In Claim One, Tyler faults counsel for "fail[ing] to object

to 70-month enhancement for gun during sentencing."               (§ 2255 Mot.
4.)3     In Claim Three, Tyler contends that counsel should have

objected to attributing the .22 caliber revolver to Tyler because

the police report indicated that men's clothing and mail belonging

to other individuals was found in the apartment.                    (Id. at 6.)      As

reflected above, counsel did object to the conclusion that Tyler

should be held responsible for the .22 caliber revolver.                         Thus,

Claim One lacks factual merit.


       Tyler has not produced a copy of the police report to support

the assertions made in Claim Three.               Moreover, the testimony of

Officer Brady McWhirter,            who    conducted    the    search of      Tyler's

apartment,      contradicted    these assertions.             McWhirter testified

"There did not appear to be other items present [in the apartment]

other than Ms. Tyler's."            (Feb. 18, 2016 Tr. 12.)                 McWhirter

further   specified:      "There      was no     . . . male        clothing    in   the

apartment. . . .      There     did   not      appear   to    be    other     clothing

throughout the apartment that belonged to other people or documents

or anything else like that."              (Feb. 18, 2016 Tr. 13.)          Given this

evidence,    Tyler fails       to   demonstrate     deficiency or          prejudice.

Accordingly, Claim One and Three will be dismissed.

       In Claim Two, Tyler complains that counsel "failed to object

to the fact that defendant only received 1 out [of] 3 available

points    for   acceptance     of   responsibility."           (§   2255    Mot.    5.)



       3 The Courts assumes that Tyler is referring to the .22 caliber
revolver with the obliterated serial number that was found in her
residence.
                                           6
Because Tyler did receive all three available points for acceptance

of responsibility, counsel reasonably refrained from making this

frivolous objection.         Tyler demonstrates neither deficiency nor

prejudice.     Claim Two will be dismissed.

      Finally, in Claim Four, Tyler asserts that counsel "should

have objected to the defendant's criminal history category where

the   charge    she   was    given   2   additional    points   for   had   been

dismissed."     (Id. at 8.)      Tyler, however, fails to identify which

charge or conviction allegedly had been dismissed.              Tyler received

2 criminal history points for:             the 2005 offenses of accessory

after   the    fact   to    possession    of   a   controlled   substance    and

possession of marijuana; and for the 2014 offenses of possession

of cocaine with intent to distribute, possession of heroin with

intent to distribute, and driving under the influence.                 (PSR HH

32, 39.)       Tyler has failed to demonstrate that any of these

convictions were dismissed or otherwise invalidated. See Sanders

V. United States, 373 U.S. 1, 19 (1963) (finding denial of § 2255

motion appropriate where it "stated only bald legal conclusions

with no supporting factual allegations").              Therefore, Claim Four

will be dismissed.
                         III. CONCLUSION


     For the foregoing reasons, Tyler's claims will be dismissed.

The § 2255 Motion {ECF No. 43) will be denied.    The action will be

dismissed.   A certificate of appealability will be denied.

     The   Clerk is directed to send a copy of this Memorandum

Opinion to Tyler and counsel of record.




                                                 /s/    fitV
                              Robert E. Payne
                              Senior United States District Judge

Richmond, Virginia
Date:   November      2019
